Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Examiner’s Amendment
This communication is in response to the AFCP 2.0 request filed by Applicant on 07/26/2022.
An Examiner’s Amendment to the record appears below. Authorization to enter the Examiner’s Amendment was given by Applicant’s Representative, Joseph Su (Agent Reg. No. 69,761), in a voicemail on 08/11/2022. See the attached Examiner Initiated Interview Summary form for more information.
Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows:
(Currently amended) A data transmission method adaptable for an electronic apparatus comprising a touch screen, the method comprising:
displaying an image frame through the touch screen; 
establishing a connection with another electronic apparatus placed on the touch screen; 
detecting position information of said another electronic apparatus relative to the touch screen through the touch screen, so as to capture a partial frame from the image frame displayed on the touch screen according to the position information of said another electronic apparatus; 
obtaining feature information, by performing text identification on the partial frame, of a data to be transmitted from the partial frame; and
sending the data to be transmitted to said another electronic apparatus via the connection according to the feature information, 
wherein the step of detecting the position information of said another electronic apparatus relative to the touch screen through the touch screen, so as to capture the partial frame from the image frame according to the position information of said another electronic apparatus comprises:
	determining a coverage range covered by said another electronic apparatus covering the touch screen according to touch data obtained by the touch screen; and 
	capturing the partial frame from the image frame according to the coverage range, 
wherein the position information comprises coordinate positions of a plurality of corner points of the coverage range, 
wherein the step of sending the data to be transmitted to said another electronic apparatus via the connection according to the feature information comprises:
	determining whether said another electronic apparatus has passed user authentication; 
	in response to said another electronic apparatus passing the user authentication, the data to be transmitted is sent to said another electronic apparatus via the connection according to the feature information; 
	in response to said another electronic apparatus failing to pass the user authentication, it is determined whether an accessible data list comprises a data type of the data to be transmitted according to the feature information;
	in response to the accessible data list comprising the data type of the data to be transmitted, the data to be transmitted is sent to said another electronic apparatus via the connection according to the feature information; and 
	in response to that the accessible data list does not comprise the data type of the data to be transmitted, the data to be transmitted is not sent to said another electronic apparatus.
(Original) The data transmission method according to claim 1, wherein the image frame comprises a wallpaper frame or an application frame.
(Canceled) 
(Canceled) 
(Original) The data transmission method according to claim 1, wherein the data to be transmitted comprises a website address, and the step of obtaining the feature information of the data to be transmitted from the partial frame comprises:
obtaining at least one string by performing text identification on the partial frame, where the at least one string comprises the partial or complete website address.
(Original) The data transmission method according to claim 1, wherein the data to be transmitted comprises a file, and the step of obtaining the feature information of the data to be transmitted from the partial frame comprises:
obtaining at least one string by performing text identification on the partial frame, wherein the at least one string comprises a file name of the file.
(Canceled)
(Canceled)
(Currently amended) An electronic apparatus, comprising:
a touch screen displaying an image frame; 
a storage apparatus storing a plurality of modules; and
a processor coupled to the touch screen and the storage apparatus, and configured to execute the modules to:
	establish a connection with another electronic apparatus placed on the touch screen; 
detect position information of said another electronic apparatus relative to the touch screen through the touch screen, so as to capture a partial frame from the image frame displayed on the touch screen according to the position information of said another electronic apparatus; 
obtain feature information, by performing text identification on the partial frame, of a data to be transmitted from the partial frame; and
send the data to be transmitted to said another electronic apparatus via the connection according to the feature information, 
wherein the processor is configured to: 
	determine a coverage range covered by said another electronic apparatus covering the touch screen according to touch data obtained by the touch screen; and 
	capture the partial frame from the image frame according to the coverage range, 
wherein the position information comprises coordinate positions of a plurality of corner points of the coverage range, 
wherein the processor is configured to: determine whether said another electronic apparatus has passed user authentication; and in response to said another electronic apparatus passing the user authentication, the data to be transmitted is sent to said another electronic apparatus via the connection according to the feature information, 
wherein the processor is configured to: in response to said another electronic apparatus failing to pass the user authentication, it is determined whether an accessible data list comprises a data type of the data to be transmitted according to the feature information; in response to the accessible data list comprising the data type of the data to be transmitted, the data to be transmitted is sent to said another electronic apparatus via the connection according to the feature information; and in response to that the accessible data list does not comprise the data type of the data to be transmitted, the data to be transmitted is not sent to said another electronic apparatus.
(Original) The electronic apparatus according to claim 9, wherein the image frame comprises a wallpaper frame or an application frame.
(Canceled) 
(Canceled) 
(Original) The electronic apparatus according to claim 9, wherein the data to be transmitted comprises a website address, and the processor is configured to: perform text identification on the partial frame to obtain at least one string, wherein the at least one string comprises the partial or complete website address.
(Original) The electronic apparatus according to claim 9, wherein the data to be transmitted comprises a file, and the processor is configured to: perform text identification on the partial frame to obtain at least one string, wherein the at least one string comprises a file name of the file.
(Canceled)
(Canceled)
Reasons for Allowance
	The following is examiner’s statement of reasons for allowance: 
The prior art of record Xiao (Pub. No. US 2019/0138063 A1) Fig. 13 and ¶ [0080] teach “cam device can also be used as an accessory for larger displays. In the context+focus demo, shown in FIG. 13, the phone is used as a high-resolution focus display for the larger, low-resolution cap device display. The phone's position and orientation is precisely tracked and transmitted by the cap device, enabling seamless navigation of content.” See also ¶ [0037], “FIG. 13 shows a “Context+Focus” application. The large display shows low-resolution “context” imagery. After pairing phones to the display with CapCam (not shown), the phones display high-resolution “focus” imagery corresponding to their position on screen...” See also ¶ [0045], “On a large interactive cap device, cam devices are discovered by tracking the rectangular capacitive imprint of the entire device, as shown in the leftmost image in FIG. 2. When a phone is placed on the surface, the phone creates a characteristic disturbance under the entire area of the phone. A connected components algorithm is used to detect blobs in the image. The blob size is used to determine whether the blob represents a phone or a finger touch. For phones, a rectangle is then fit to the blob to extract the approximate bounding box of the phone, as shown in FIG. 4.”.
The prior art of record Tesler (Pub. No. Pat. No. US 8,438,084 B1) teaches “obtaining an image of the stored products and using text, optical character, and other feature recognition techniques to determine product identification”. Tesler Abstract.
The prior art fails to teach or suggest the invention recited in the independent claims when considering the totality of the language of those claims.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P Tolchinsky
/G.P.T./Examiner, Art Unit 2456            
08/11/2022
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/12/2022